Exhibit 10.1

 


TRANSITION AGREEMENT

 

This TRANSITION AGREEMENT (this “Agreement”) is entered into as of
                            , 2005 by and between BECKMAN COULTER, INC., a
Delaware corporation (the “Company”), and JOHN P. WAREHAM, (“Mr. Wareham”).

 


RECITALS

 

WHEREAS, Mr. Wareham is currently employed by and is the Chairman of the Board
of Directors (the “Chairman”) of the Company;

 

WHEREAS, Mr. Wareham has stepped down as Chief Executive Officer of the Company
as of February 21, 2005 and has indicated a desire to remain as Chairman of the
Board until his retirement from the Board April 7, 2005 (“Board Retirement
Date”).

 

WHEREAS, the Company desires to have the continued benefit of Mr. Wareham’s
knowledge and expertise through June 30, 2005, the date Mr. Wareham will retire
from the Company (“Company Retirement Date) and Mr. Wareham desires to provide
such services as the Company may reasonably require during such period of time
from February 21, 2005 through the Company Retirement Date said period herein
referred to as the “Transition Period;”

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, the parties hereby agree as follows:

 

Compensation During the Transition Period.

 

(a)                                  Base Salary and Bonus.  As compensation for
the performance by Mr. Wareham of his duties during the Transition Period, the
Company shall pay Mr. Wareham a base salary of $31,000 per each two-week pay
period and a prorated cash bonus for 2005 at previous target based on a June 30,
2005 Company Retirement Date.  Said prorated cash bonus to be paid six months
after the Company Retirement Date.  The Supplemental Pension Plan will be
amended to include the prorated cash bonus in the “final average earnings” for
Pension Plan benefits calculations.

 

(b)                                 Other Benefits.  During the Transition
Period, Mr. Wareham shall be entitled to continue to participate in all
executive/employee benefits (including qualified and non-qualified pension
plans, and 401(k)), welfare, 2005 income tax preparation reimbursement, vacation
and other plans, practices, policies and programs and fringe benefits in
accordance with their terms.

 

 

BECKMAN COULTER, INC.

 

 

 

By:

    /s/ Betty Woods

 

 

 

 

Date:

4/7/05

 

 

 

 

 

 

/s/ John P. Wareham

 

 

John P. Wareham

 

 

 

 

 

Date:

4/7/05

 

 

1

--------------------------------------------------------------------------------